In the
                          Missouri Court of Appeals
                                    Western District

                                                  
 STATE OF MISSOURI,                               
                                                     WD83152
                           Respondent,               OPINION FILED:
 v.                                               
                                                     June 29, 2021
 MICHAEL LEWIS GIBBONS,                           
                                                  
                            Appellant.            
                                                  
                                                  

                 Appeal from the Circuit Court of Jackson County, Missouri
                         The Honorable Jack Richard Grate, Judge

                                  Before Division One:
      Anthony Rex Gabbert, P.J., Edward R. Ardini, Jr., and Thomas N. Chapman, JJ.

       Michael Gibbons appeals his convictions, following a jury trial, for two counts of

statutory sodomy in the first degree and two counts of child molestation in the first degree and

sentences of ten years’ imprisonment for each count of statutory sodomy and five years’

imprisonment for each count of child molestation, with the ten-year sentences to run

consecutively to each other, and the five-year sentences to run concurrently with the ten-year

sentences. Gibbons raises nine points on appeal. The judgment is affirmed.

                             Factual and Procedural Background

       On November 26, 2018, Gibbons was charged in the Circuit Court of Jackson County

with two counts of first-degree statutory sodomy and two counts of first-degree child molestation

                                                 1
involving his adopted daughter (“Victim”), born July 31, 2003. A three-day jury trial was held

in June 2019. Viewed in the light most favorable to the verdict,1 the evidence adduced at trial

was as follows.

           Victim was placed in foster care with Gibbons and his wife (“Mother”) when she was six

years old, and she lived with the Gibbons family for a few months before going to live with her

grandmother. After her grandmother was diagnosed with cancer, Victim went to live with

another foster family before returning to the Gibbonses. In 2012, when she was nine years old,

Victim was adopted by Gibbons and Mother. The Gibbonses also adopted other children.

           After she was adopted, Gibbons’s behavior toward Victim changed, and he “started

touching [her].” Initially, Gibbons started “touching [her] breasts.” He would enter the bedroom

that she shared with her younger sister “at night and kiss [her] and touch [her] places that [she]

didn’t want to be touched.” The touching “started over [her] clothing” but progressed to “under

the clothes.” When Victim was nine years old, Gibbons “only touched [her] breasts.”

           Mother noticed that the relationship between Gibbons and Victim “started to get a little

more strained.” Victim “didn’t want to be tickled or touched anymore.”

           When Victim “got a little older,” Gibbons “started touching [her] vagina.” Victim was

“ten to 11” when Gibbons started touching her vagina. That touching started “over [her]

clothing” but progressed to “under the clothes.” When Gibbons touched Victim’s vagina under

her clothing, he touched her on the “[t]he inside.” Gibbons “started to put his fingers inside

[her]” when she was “11 to 12 years old.”




1
    State v. Williams, 608 S.W.3d 205, 207 n.1 (Mo. App. W.D. 2020).

                                                         2
         The touching occurred when Victim was in her bed,2 and Gibbons “would come in the

middle of the night, and he would start touching [her], even after [she] told him not to.” The

touching made Victim “feel very uncomfortable.” She told him to stop, but he did not stop.

Gibbons “threatened to touch [her] younger two siblings if [she] told.” He gave her things that

she wanted “to keep [her] mouth shut.” Mother observed that Gibbons “started buying her things

and just being more…secretive.”

         When Victim was nine or ten years old, or “[f]rom 2012 to about 2014,” the touching

occurred “[a]bout once a week.” She did not tell anyone at first “[b]ecause [she] was afraid no

one would believe [her].” By the time Gibbons was putting his fingers inside Victim’s vagina,

the touching was occurring “[o]nce or twice a week.”

         On one occasion, Gibbons “had his hands down [Victim’s] pants” in the middle of the

night, and Mother “walked in on him touching [Victim].”3 Mother saw Gibbons “standing at the

bedside with [Victim] in the bed,” and she asked what was going on. Gibbons said “nothing,”

and quickly left the room. Victim buttoned up her pajama top. The next day, Mother asked

Victim what had happened, and Victim told Mother that Gibbons “had touched her breasts.”

Mother “kicked [Gibbons] out of the house” for three days. She allowed him to return after he

“promised that he had not done anything and he wouldn’t never do anything like that.” Mother

told Victim that she “would let [Victim] sleep in her bed and lock the door to make sure that he


2
  Victim testified that when she was first adopted, she slept in a regular bed and her younger sister slept in a toddler
bed. When her younger sister was three years old, the two girls got bunkbeds, with Victim on the top bunk and her
sister on the bottom. Once her sister got older, Victim was on the bottom bunk and her sister was on the top. Victim
never specified which bed she was in at any particular time that Gibbons touched her.
3
 The record is unclear on when this incident occurred. On direct examination, Victim testified that she was
“between the ages of 10 and 11,” which would have been between July 31, 2013 and July 30, 2015. On cross-
examination, she said it occurred “in the summer of 2012” when she would have been eight or nine years old.
Mother testified that this incident happened when Victim was “around the age of 11 or 12.”

                                                           3
would not touch [Victim],” and that continued for about a month. Victim felt “hurt” and

“betrayed” when Mother let Gibbons return home.

       On one occasion, “around July” when Victim was eleven years old, Gibbons “made

[Victim] touch his penis area” on the outside of his clothes. Gibbons started by “touching [her]

and then he would take [her] hand and put it where he wanted it…[i]n his pants area.” He had

her “rub against it,” and she could feel that his penis was “hard.” When Victim was twelve years

old and Mother was out, Gibbons “was touching [Victim] and then made [her] touch his penis”

in her bedroom. Gibbons made Victim touch his penis “[e]very time [Mother] went out.”

       On some occasions, “[l]ike once every month,” Gibbons “would get [Victim] in his bed

and try to get on top of [her].” On those occasions nothing else happened, and Gibbons never

had sexual intercourse with Victim.

       In November 2016, Gibbons touched Victim in her bedroom. On that occasion, Victim

“was texting her friends and he came in [her] room and started doing what he normally did.” He

touched Victim “inside” her vagina and on her breasts.

       On May 14, 2017, Mother’s Day, Victim was feeling “really betrayed because [her] mom

let him continue to touch [her], even after [she] told her what he did.” Victim texted one of her

friends and “told him [she] wanted to kill [herself].” Later that same day, Deputy Eli

Postlethwait of the Jackson County Sheriff’s Office was dispatched to Victim’s home in

response to a report of “a suicidal subject of a female that had sent Snapchat messages saying a

family member molested her.” When he arrived, he knocked on the door and was greeted by

Gibbons and Mother. They led him to a bedroom where Victim was sitting on (or near) the bed.

Victim was “visibly upset” and suffering “some kind of emotional trauma,” and “[h]er eyes were



                                                4
red as if she had been crying.” The deputy tried to talk to Victim, but she did not feel

comfortable talking in front of her parents.

       Outside, Victim told Deputy Postlethwait that she “didn’t want to be around anymore”

and that she “didn’t want to be there.” She said that “there was somebody in the house that [she]

didn’t feel comfortable with.” She repeatedly said that she “didn’t want ‘it’ to happen anymore.”

She also said that she “didn’t want to disturb the family dynamic, but she was concerned for her

sister.” Victim did not explain what “it” was, and the deputy did not ask for clarification.

Victim said that “the last time ‘it’ happened was about November 2016.” She said that “a male

family member who resided” in the home had been involved in the November 2016 incident.

       Victim was taken to the hospital. She told Tammy Kemp, a social worker at the hospital,

that Gibbons “was touching her in places that she didn’t want to be touched.” Victim said that

the last touching was in “November of 2016, but it had been going on since she was 11.” She

said that it had happened “about ten times during that timeframe from 11 to her age.” Victim

received psychiatric care for “stabilization.”

       A few days later, Mother talked to Victim at the hospital, and Victim told her that

Gibbons had “touched her on the breasts and lower.” Victim gestured “with her hands through

the abdomen area and lower.” Over the “next several days to months,” Victim told Mother that

Gibbons “had touched her in the breast and in the vagina area.”

       On May 27, 2017, Dana Plas, an investigator from the Jackson County Children’s

Division, talked to Victim. Victim was reluctant to speak to Plas and appeared to be “scared and

apprehensive.” However, she eventually told Plas that she felt safe in her home “with her mom

there.” She said that she “did not feel safe if [Gibbons] was there.” She disclosed that Gibbons

“had touched her in places that made her feel uncomfortable.”

                                                 5
         On July 6, 2017, Brandy Williams, a forensic interviewer at the Child Protection Center,

interviewed Victim.4 Victim disclosed that she had been abused by Gibbons. Her leg was

“shaking throughout the entirety of the interview to the point that it was kind of hard to hear her

talking.” She was “also tearful during certain points of the interview.” Victim told Williams that

Gibbons had touched “her private parts” while in her bedroom. She said that he had “rubb[ed]

on top of her private part” and had touched her “with a finger on the inside of her private part.”

Williams understood Victim’s use of the term “private part” to mean her vagina. Victim also

told Williams that Gibbons touched “her chest area.” Victim said that the touching began shortly

after she was adopted, when she was nine years old, until she was “about 12 years old.”

         In July 2017, Gibbons attempted to contact Detective Penny Cole of the Jackson County

Sheriff’s Office. When the detective returned Gibbons’s call, he asked “to know what the

allegations were, so he could prepare his response.” A few days later, Detective Cole met with

Gibbons at the Sheriff’s Office’s headquarters. Gibbons told her that he did not intend to return

home as long as Victim was still there. He said he could not give “any reason that [Victim]

would make these allegations against him.” He said that he did not want to speak about the past

allegation by Victim against him and that “it had been discussed within the home, and that it had

been discussed it would not happen again.” Detective Cole asked Gibbons about Victim’s

safety, and he responded that he had moved and “was 30 to 40 minutes away from her and could




4
  The videotaped interview was admitted into evidence at trial, and Williams also testified at trial regarding the
disclosures Victim made to her. The exhibit containing the forensic interview was not included in the record on
appeal. “If original exhibits are necessary to the determination of any point relied on, they shall be deposited in the
appellate court by the appellant.” Rule 81.16(a). “When an exhibit is not filed with an appellate court, its
intendment and content will be taken as favorable to the trial court’s ruling and as unfavorable to the appellant.”
State v. Johnson, 372 S.W.3d 549, 553 n.1 (Mo. App. S.D. 2012) (internal quotes and citation omitted).

                                                           6
not contact her or get to her.” When asked whether Victim had “led him on,” Gibbons said that

“he didn’t know,” and told the detective “to ask [Victim].”

       The jury found Gibbons guilty of the four charged offenses. The trial court sentenced

him to consecutive ten-year terms of imprisonment for each count of first-degree statutory

sodomy and to five-year terms of imprisonment for each count of first-degree child molestation

to run concurrently with the ten-year sentences. This appeal by Gibbons followed. To avoid

repetition, additional relevant facts are presented below in the discussion of the issues raised in

this appeal.

                                    Sufficiency of Information

       In his first point on appeal, Gibbons contends that the trial court erred in denying his

motion to dismiss the felony information on grounds of vagueness or, in the alternative, for a bill

of particulars because the four counts of the information were not sufficiently clear to place him

on notice of the accusations against him. He asserts that the counts did not state with sufficient

particularity the dates and locations where the alleged acts occurred.

       Appellate review of the trial court’s denial of a motion to dismiss a criminal charge is for

an abuse of discretion. State v. Metzinger, 456 S.W.3d 84, 89 (Mo. App. E.D. 2015). However,

whether an information fails to state an offense is a question of law reviewed de novo. Id. The

denial of a motion for a bill of particulars will not be disturbed unless an abuse of discretion by

the trial court is shown. State v. Celis-Garcia, 420 S.W.3d 723, 730 n.7 (Mo. App. W.D. 2014).

“A trial court abuses that discretion when the denial of the motion results in the defendant being

insufficiently informed of the necessary factual details of the offense to prevent an adequate

preparation of a defense.” Id.



                                                  7
       “The purpose of an indictment or information is to inform the accused of charges against

him so that he may prepare an adequate defense and to prevent retrial on the same charges in

case of an acquittal.” State v. Rohra, 545 S.W.3d 344, 347 (Mo. banc 2018). The test for the

sufficiency of a charging document is whether it contains the essential elements of the offense

charged as set out in the statute or statutes that define the offense and clearly apprises the

defendant of the facts constituting the offense. State v. Williams, 126 S.W.3d 377, 380 (Mo.

banc 2004); Rohra, 545 S.W.3d at 347. Rule 23.01(b) specifies the requirements of indictments

and informations. State v. Hendren, 524 S.W.3d 76, 84 (Mo. App. W.D. 2017).

       Relevant to Gibbons’s point, Rule 23.01(b)(2) instructs that an indictment or information

shall “[s]tate plainly, concisely, and definitely the essential facts constituting the elements of the

offense charged.” Rule 23.01(b)(3) provides that an indictment or information shall “[s]tate the

date and place of the offense charged as definitely as can be done. If multiple counts charge the

same offense on the same date or during the same time period, additional facts or details to

distinguish the counts shall be stated.” Rule 23.01(b) provides that if an indictment or

information is substantially consistent with the forms of indictments or informations that have

been approved by the Missouri Supreme Court, it is deemed to comply with the requirements of

Rule 23.01(b).

       Gibbons argues that the broad time periods and lack of specific location in Counts I

through IV hindered his ability to marshal the potential defenses of alibi, lack of access to the

alleged victim, or innocuous contact. He asserts that there was evidence that he engaged in

horseplay and wrestling in a non-sexual manner but that the charging document was too vague to

use this evidence as a defense.



                                                   8
       The information adequately charged the time and location of the offenses. “A person

commits the crime of statutory sodomy in the first degree if he has deviate sexual intercourse

with another person who is less than fourteen years of age.” § 566.062.1, RSMo Supp. 2014.

“Deviate sexual intercourse” is defined, in pertinent part, as “any act involving the genitals of

one person and the hand…of another person or a sexual act involving the penetration, however

slight, of the…female sex organ…by a finger…done for the purpose of arousing or gratifying the

sexual desire of any person[.]” § 566.010(1), RSMo Supp. 2014. The pattern charge for first-

degree statutory sodomy in effect at the time of the offenses required the information to allege, in

pertinent part:

       that (on) (on or about) [date], in the (City) (County) of            , State of Missouri,
       the defendant (for the purpose of arousing or gratifying the sexual desire of [name of
       person]) (for the purpose of terrorizing [name of victim]) had deviate sexual intercourse
       with [name of victim], who was then a child less than (fourteen) (twelve) years old, by
       [Describe acts constituting deviate sexual intercourse.] (.)

MACH-CR 20.11.

       Counts I and II charged Gibbons with statutory sodomy in the first degree. Count I

alleged that “on or between July 31, 2012 and July 30, 2015, in the County of Jackson, State of

Missouri, the defendant for the purpose of arousing or gratifying the sexual desire of the

defendant, had deviate sexual intercourse with [Victim], who was then less than twelve years

old, by touching [Victim’s] genitals with the defendant’s fingers.” Count II was identical, except

that it alleged that the offense occurred “on or between July 31, 2016 and May 14, 2017,” and

that defendant used his “hand.”

       “A person commits the crime of child molestation in the first degree if he or she subjects

another person who is less than fourteen years of age to sexual contact.” § 566.067.1, RSMo

Supp. 2014. “Sexual contact” is defined, in pertinent part, as “any touching of another person

                                                  9
with the genitals or any touching of the genitals…of another person,…or such touching through

the clothing, for the purpose of arousing or gratifying sexual desire of any person[.]” §

566.010(3), RSMo Supp. 2014. The pattern charge for first-degree child molestation in effect at

the time of the offenses required the information to allege, in pertinent part:

        that (on) (on or about) [date], in the (City) (County) of     , State of Missouri,
        the defendant knowingly subjected [name of victim] who was then less than fourteen
        years old to sexual contact by [Describe conduct.](.)

MACH-CR 20.17.

        In Counts III and IV, Gibbons was charged with child molestation in the first degree.

Count III alleged that “on or between July 31, 2014 and July 30, 2015, in the County of Jackson,

State of Missouri, the defendant knowingly subjected [Victim] who was then less than fourteen

years old to sexual contact by touching the [Victim’s] hand to the defendant’s genitals through

the defendant’s clothing.” Count IV was identical to Count III, except that the charged period

was “on or between July 31, 2015 and July 30, 2016.”

        That the charges set forth “time periods” rather than particular dates did not render them

insufficient. Rule 23.01(b)(3) expressly contemplates charges during a “time period.”

Specifically, “[i]f multiple counts charge the same offense…during the same time period,

additional facts or details to distinguish the counts shall be stated.” Id. Here, although some of

the counts charged the same offense, they did not charge the same time period. Thus, the State

was not required to provide “additional facts or details to distinguish the counts.”5 Time is not of

the essence in sex offense cases under Missouri law. Tucker v. State, 468 S.W.3d 468, 473 (Mo.



5
 While there was evidence that multiple acts of the same type occurred during each time period, that circumstance
merely raised potential jury-unanimity issues as in State v. Celis-Garcia, 344 S.W.3d 150 (Mo. banc 2011). See
MACH-CR 20.11, Notes on Use 4. See point two below.

                                                        10
App. E.D. 2015). “One reason general allegations of time are permitted in child sex abuse cases,

in particular, is that children who are the victims of abuse may find it difficult to recall precisely

the dates of offenses against them months or even years after the offense has occurred.” Id. at

473-74 (internal quotes and citation omitted). Section 545.030.1(5), RSMo 2016, provides that a

charging document will not be deemed invalid for omitting the time at which the offense was

committed, or for stating it imperfectly, in cases where time is not of the essence. Tucker, 468

S.W.3d at 474.

       Here, Victim did not specifically identify when all of the various acts occurred, but her

statements indicated that Gibbons started touching her vagina with his fingers or hand when she

was ten years old and continued until shortly before she reported the sexual abuse on May 14,

2017. However, one definite dividing point for the evidence was Victim’s thirteenth birthday,

because Victim identified a specific act of digital penetration of her vagina in November 2016,

when she was thirteen years old. Accordingly, the information properly alleged that Count I

occurred between July 31, 2012 (Victim’s ninth birthday), and July 30, 2015 (the day before her

twelfth birthday), and that Count II occurred between July 31, 2016 (her thirteenth birthday), and

May 14, 2017 (the date she ultimately disclosed the sexual abuse).

       The time periods were also sufficiently definite in Counts III and IV. Victim described

multiple, identical instances when Gibbons made her touch his penis through clothing. A

distinguishing detail was that this conduct occurred both when Victim was eleven years old and

twelve years old. Thus, the information properly alleged that Count III occurred between July

31, 2014, and July 30, 2015 (when Victim was eleven) and that Count IV occurred between July

31, 2015, and July 30, 2016 (when Victim was twelve).

       Furthermore, the information was not insufficient for failing to allege specific locations

                                                  11
where the alleged acts occurred. Because all of the relevant sexual activity occurred in the same

bedroom while Victim was in her bed, inclusion of that precise location in the information would

not have aided Gibbons in asserting a defense based on alibi, lack of access, or “horseplay or

wrestling.” Contrary to the possibility of asserting these defenses, the evidence showed that

Victim lived with Gibbons throughout the charged time periods, and Gibbons never alleged that

he was not living in the home (or did not have access to Victim) for any significant period of

time during those time periods. Additionally, while the defense elicited evidence that Mother

observed Gibbons “wrestle” with the children and “hors[e] around in a playful fashion with

[Victim],” no specific times were elicited, and there was no evidence that Mother saw such

activities occur in Victim’s bed.

       Finally, the language of each count was substantially consistent with the approved pattern

forms. The forms did not require the address or specific bedroom where the offenses occurred.

The charges are deemed to comply with the requirements of Rule 23.01(b). Rule 23.01(b);

Williams, 126 S.W.3d at 381.

       The information sufficiently apprised Gibbons of the essential elements of the offense

and of the facts constituting the offense so that he could prepare a defense. The trial court did

not err or abuse its discretion in denying Gibbons’s motion to dismiss the felony information on

grounds of vagueness or in the alternative his request for a bill of particulars.

       Point one is denied.

                              Verdict Directors and Juror Unanimity

       In point two, Gibbons contends that the trial court erred in refusing to give his proffered

verdict directing instructions A, B, C, and D and instead giving Instructions 5, 7, 9, and 11.

Gibbons’s proffered verdict directors differed from those submitted to the jury by suggesting the

                                                  12
addition of the phrase, “in [Victim’s] bedroom at 1822 N. Vista while [Victim] was on top of her

bunkbed.” He argues that in the absence of this modification, the verdict directors violated his

right to a unanimous verdict because they were not sufficiently specific to guarantee that each

juror agreed on the same underlying act for each count.

       Whether a jury has been properly instructed is a question of law, which is reviewed de

novo. State v. Walker, 549 S.W.3d 7, 10 (Mo. App. W.D. 2018). “Article I, section 22(a) of the

Missouri Constitution protects the right to a unanimous jury verdict.” Id. (citing State v. Celis-

Garcia, 344 S.W.3d 150, 155 (Mo. banc 2011)). “For a jury verdict to be unanimous, the jurors

must be in substantial agreement as to the defendant’s acts, as a preliminary step to determining

guilt.” Celis-Garcia, 344 S.W.3d at 155 (internal quotes and citations omitted). The issue of

jury unanimity may be implicated in multiple act cases. Walker, 549 S.W.3d at 11. “A multiple

acts case arises when there is evidence of multiple, distinct criminal acts, each of which could

serve as the basis for a criminal charge, but the defendant is charged with those acts in a single

count.” Celis-Garcia, 344 S.W.3d at 155-56.

       In Celis-Garcia, the State presented evidence of multiple acts (separate instances) of

hand-to-genital contact (statutory sodomy) against the child victims, and those separate instances

could be differentiated by specific surrounding circumstances and by location (different rooms of

the same home). Id. at 153-54. However, the verdict directors generically alleged one hand-to-

genital contact during a time frame that included the various multiple and distinct and

distinguishable instances of alleged abuse. Id. at 154-55. “‘In such cases, the possibility exists

that jurors follow the trial court’s instructions, yet individually choose differing instances of the

crime on which they base the conviction, violating the defendant’s right to a unanimous

verdict.’” State v. Dutcher, 583 S.W.3d 440, 441-42 (Mo. App. S.D. 2019) (quoting State v.

                                                  13
Armstrong, 560 S.W.3d 563, 570 (Mo. App. E.D. 2018)). The Celis-Garcia court made it clear

that it was not addressing the situation where there were “repeated, identical sexual acts

committed at the same location and during a short time span” and where the victim may be

“unable to distinguish sufficiently among the acts.” Celis-Garcia, 344 S.W.3d at 157 n.8.

       In Walker, the victims testified to repeated, identical sexual acts (statutory rape)

committed at the same location (in the defendant’s bedroom) during a particular time span and

did not testify to differentiated surrounding circumstances on specific dates. Walker, 549

S.W.3d at 11-12. The record contained no evidentiary basis for the jurors to distinguish between

the multiple acts of abuse. Id. In Walker, the submitted verdict directors required the jury to

find that “the defendant knowingly had sexual intercourse with [the victims] in defendant’s

bedroom.” Id. at 10. In Walker, the defendant argued that the instruction denied him the right to

a unanimous verdict, as there were multiple acts of sexual abuse within the time frame. Id. The

Walker court acknowledged that it was a multiple acts case, but concluded that the verdict

directing instructions were proper:

       With the factual restrictions contained in this verdict director [the time frame and
       in the defendant’s bedroom], there was no further basis upon which the jurors
       could possibly distinguish one act of statutory rape from another. Because the
       jurors had no evidentiary basis upon which to differentiate between these repeated
       acts, Walker’s right to a unanimous verdict was not at risk of being violated.

Id. at 12. See also Dutcher, 583 S.W.3d at 442, and Armstrong, 560 S.W.3d at 572-74,

for similar holdings.

       In one of the counts charged in State v. Adams, 571 S.W.3d 140 (Mo. App. W.D. 2018),

the victim, during pre-trial interviews, “generally reported that [the defendant had] touched her

‘privates’ with his fingers more than one time[,]” and described a particular incident by location



                                                 14
in the residence and by what was on television. Id. at 151.6 At trial, the victim generally

testified about multiple incidents of molestation involving hand-to-genital contact, then testified

on cross-examination that these incidents always occurred while Victim was seated in the

defendant’s lap, and “sometimes” occurred when she and the defendant were “playing crafts.”

Id. The Adams court concluded that the cross-examination testimony did not differentiate any of

the multiple incidents of molestation in a sufficiently specific way as to permit the conclusion

that more than one specifically particularized incident had been identified in the evidence. Id. at

152. Thus, it concluded that the defendant’s right to a unanimous verdict was not implicated

because the evidence did not describe multiple, distinct acts where the defendant touched the

victim’s genitals. Id. at 152.

               Multiple, Distinct, but Undifferentiated, Criminal Acts
Count I (Instruction No. 5), Count III (Instruction No. 9), and Count IV (Instruction No. 11)

         In this matter, Instruction No. 5, the verdict director for the first count of first-degree

statutory sodomy (Count I) directed the jury to determine, in pertinent part, whether “in the

County of Jackson, State of Missouri, the defendant knowingly penetrated [Victim’s] genitals

with the defendant’s fingers for the first time” on or between July 31, 2012, and July 30, 2015

(i.e., on the day or after Victim turned nine years old but before she turned twelve years old).

Gibbons’s proffered Instruction A would have directed the jury to determine, in pertinent part,

whether “in the County of Jackson, State of Missouri, the defendant knowingly penetrated

[Victim’s] genitals with the defendant’s fingers for the first time in [Victim’s] bedroom at 1822




6
  In Adams, the defendant also challenged a separate conviction on appeal, and said conviction was reversed and
remanded, as there were separate distinct multiple acts of abuse in the time frame being addressed, whereas the
verdict director for that charge did not provide sufficient details of one of the distinct multiple acts to thus ensure
juror unanimity. Id. at 146-49.

                                                            15
N. Vista while [Victim] was on top of her bunkbed” on or between July 31, 2012 and July 30,

2015. (emphasis added).

         The trial court did not err in submitting Instruction No. 5 (and in refusing to submit

Instruction A). The evidence showed that Victim was adopted by Gibbons and Mother when she

was nine years old. Victim testified that when she “got a little older,” Gibbons “started touching

[her] vagina.” She was “ten to 11” when Gibbons started touching her vagina. That touching

started “over [her] clothing” but progressed to “under the clothes.” When Gibbons touched

Victim’s vagina under her clothing, he touched her on “[t]he inside.” Gibbons “started to put his

fingers inside [her]” when she was “11 to 12 years old.” The touching occurred when Victim

was in her bed, and Gibbons “would come in the middle of the night, and he would start touching

[her], even after [she] told him not to.” Victim further testified that by the time Gibbons was

putting his fingers inside her vagina, the touching was occurring “[o]nce or twice a week.”

         Victim did not testify to particular acts on particular dates or differentiate between the

repeated, identical acts in any way during the time frame encompassed by Instruction No. 5.7 As

in Walker, though there was evidence of multiple, distinct acts of chargeable conduct (statutory


7
  Victim testified that, on one occasion, when she was “between the ages of 10 and 11,” or “in the summer of 2012,”
or when Victim was “around the age of 11 or 12,” Gibbons “had his hands down [Victim’s] pants” in the middle of
the night, and Mother “walked in on him touching [Victim].” Mother saw Gibbons “standing at the bedside with
[Victim] in the bed,” and she asked what was going on. Victim did not testify that Gibbons’s finger touched or
penetrated her vagina that night. Furthermore, even if this were construed as the sole differentiated act of statutory
sodomy (which we do not find), it would not require reversal, for the reasons set forth Adams and, as discussed
hereinbelow respecting Count II (Instruction No. 7).

Additionally, the State’s reliance on the importance of designating that the “first” instance of the statutory sodomy
(or for that matter, the “last” instance of child molestation as alleged in Count IV, Instruction No. 11) is misplaced.
Had there been multiple distinct and distinguishable acts of abuse (something we do not find) the designation of the
“first” instance (or the “last” instance) would not assure jury unanimity, as it could not assure that the jurors were
agreeing which distinct act was the first (or last) criminal act. At very most, it imposes an additional burden on the
State, as it requires the jury to find that the indistinguishable multiple acts began (or ended) during the given time
frames.


                                                          16
sodomy) that occurred during the time frame encompassed in Instruction No. 5, none of the acts

were specifically described (distinguishable) as would violate Gibbons’s right to a unanimous

verdict. See Walker, 549 S.W.3d at 11-12. See also Dutcher, 583 S.W.3d at 442, and

Armstrong, 560 S.W.3d at 572-574, for similar holdings where there were multiple (but

undifferentiated) acts that did not implicate the defendants’ right to a unanimous verdict.

         Gibbons asserts that the instruction should have further clarified that the digital

penetration occurred “for the first time in [Victim’s] bedroom at 1822 N. Vista while [Victim]

was on top of her bunkbed.” While Victim did testify that she was in her bed when Gibbons

touched her “in” or “inside” her vagina, she did not specify where her bed was situated (regular

bed or top or bottom bunk) when the acts occurred. When pressed about when the change in

bed arrangements occurred, Victim could not give a precise timeline, and never correlated that

change with any of the instances of alleged abuse (regarding any of the counts). The evidence

presented was that every chargeable act of statutory sodomy (digital penetration of Victim’s

vagina by Gibbons), in the given time frame, took place when Victim was in her bed, in her

bedroom, at her home in Jackson County. There was no direct evidence that the Gibbons first

digitally penetrated Victim’s vagina at a time she was on the top bunk of her bunkbed. The trial

court did not err in giving Instruction No. 5 and in refusing Instruction A, as there were no

multiple distinct and differentiated acts of abuse, and there was no evidentiary basis to qualify

the instruction on Count I as proposed by Gibbons.8



8
  Gibbons also argues that Victim “also testified the alleged abuse occurred in [Gibbons’s] bed.” Victim testified
that on those occasions, Gibbons was trying “to get on top of [her]” or trying “to put his penis in [her].” She also
testified that on those occasions, nothing else happened. There was no evidence that Gibbons penetrated Victim’s
genitals with his fingers while on Gibbons’s bed; and therefore, no evidence of a distinguishable/differentiated
incident of statutory sodomy.


                                                         17
        Instruction No. 9, the verdict director for the first count of first-degree child molestation

(Count III), directed the jury to determine, in pertinent part, whether “in the County of Jackson,

State of Missouri, the defendant caused [Victim’s] hand to touch defendant’s genitals through the

clothing” on or between July 1, 2015 and July 30, 2015 (i.e., while Victim was eleven years old,

in the thirty-day period immediately before Victim turned twelve). Gibbons’s proffered

Instruction C would have again additionally required to jury to determine that such act of child

molestation occurred “in [Victim’s] bedroom at 1822 N. Vista while [Victim] was on top of her

bunkbed.”

        Victim testified that “around July,” when she was eleven years old,9 Gibbons “made [her]

touch his penis area” on the outside of his clothes. Gibbons started by “touching [her] and then

he would take [her] hand and put it where he wanted it…[i]n his pants area.” He had her “rub

against it,” and she could feel that his penis was “hard.”

        Instruction No. 9 adequately instructed the jury. Victim’s testimony about being forced

to touch Gibbons’s penis through his clothing, in July, when she was eleven years old, described

repeated, identical acts that were not differentiated by any other facts. Victim testified that these

acts occurred in her bed, in her bedroom, and did not distinguish where her bed was situated

when any specific act of molestation occurred. Gibbons again asserts that the verdict director

should have included the additional facts that the touching occurred “in [Victim’s] bedroom at

1822 N. Vista while [Victim] was on top of her bunkbed.” However, the inclusion of these

additional facts would not have provided any basis for the jury to differentiate one act from

another because all of the instances of touching Gibbons’s penis through his clothing occurred in


9
 Victim turned eleven on July 31, 2014, thus, she was eleven years old in July 2015, until she turned twelve on July
31, 2015.

                                                        18
Victim’s bedroom, in her house, and in her bed. Since the Victim did not testify where her bed

was situated when these acts occurred, it would have been improper to require the jury to

determine that the alleged indistinct act of molestation took place when Victim was on the top

bunk. There were not multiple, distinct acts that could be differentiated and considered by the

jury, consequently “there was no risk that the jurors could have based the conviction[] on

different underlying criminal acts.” Dutcher, 583 S.W.3d at 442.

         Instruction No. 11, the verdict director for the second count of first-degree child

molestation (Count IV), directed the jury to determine, in pertinent part, whether “in the County

of Jackson, State of Missouri, the defendant caused [Victim’s] hand to touch defendant’s genitals

through the clothing for the last time” on or between July 31, 2015 and July 30, 2016 (i.e., while

Victim was twelve years old). Gibbons’s proffered Instruction D would have again directed the

jury to determine, that such act of abuse occurred “in the County of Jackson, State of

Missouri,…for the last time in [Victim’s] bedroom at 1822 N. Vista while [Victim] was on top of

her bunkbed” on or between July 31, 2015 and July 30, 2016. (emphasis added).

         The trial court did not err in submitting Instruction No. 11, and in refusing to give

Instruction D. Victim testified that when she was twelve years old and her mother was out,

Gibbons “made [her] touch his penis” in her bedroom. She said that Gibbons made her touch his

penis “[e]very time [Mother] went out.” In her forensic interview, Victim stated that she was

twelve years old the last time Gibbons made her touch his “private part.”10 Victim’s testimony




10
  Gibbons does not challenge this statement in the State’s brief regarding Victim’s statement in the forensic
interview. As noted in footnote 4 above, Gibbons failed to include the exhibit containing the forensic interview in
this record on appeal. Its contents, including this statement by Victim during the interview, are therefore taken as
favorable to the trial court’s ruling and unfavorable to Gibbons. Johnson, 372 S.W.3d at 553 n.1.


                                                         19
about being forced to touch Gibbons’s penis through his clothing when she was twelve years old

described repeated, identical acts that were not differentiated by any other facts. Gibbons again

endeavors, in his proposed instruction, to require the jury to determine that the abuse occurred

when Victim “was on top of her bunkbed.” But, again, the evidence showed that every time

Gibbons made Victim touch his penis through his clothes when she was twelve years old, Victim

was in her bedroom, in her house, and in her bed; and there was no evidence that this necessarily

(or ever) occurred when Victim was in the top bunk.

       Because the jurors had no evidentiary basis upon which to differentiate between repeated

acts of hand-to-genital child molestation that occurred when Victim was age twelve, Gibbons’s

right to a unanimous verdict was not at risk of being violated. Walker, 549 S.W.3d at 11-12.

The trial court did not err in giving Instruction No. 11 and in refusing Instruction D.

         B. One Distinct Act Consistent with Other Multiple Undistinguishable Acts
                                Count II (Instruction No. 7)

       Instruction No. 7, the verdict director for the second count of first-degree statutory

sodomy (Count II), directed the jury to determine, in pertinent part, whether “on or between

November 1, 2016 and November 30, 2016, in the County of Jackson, State of Missouri, the

defendant knowingly penetrated [Victim’s] genitals with the defendant’s hand at [Victim’s]

home.” (emphasis added). Gibbons’s proffered Instruction B would have directed the jury to

determine, in pertinent part, whether “on or between November 23, 2016 and November 30,

2016 in the County of Jackson, State of Missouri, the defendant knowingly penetrated [Victim’s]

genitals with the defendant’s hand in [Victim’s] bedroom at 1822 N. Vista while [Victim] was on

top of her bunkbed.” (emphasis added).




                                                 20
         As previously described, Victim testified that Gibbons started touching the inside of her

vagina when she was eleven to twelve years old and that the touching would occur in her

bedroom once or twice a week. This testimony described repeated, undifferentiated acts of

digital penetration of Victim’s genitals. While it is not entirely clear from Victim’s testimony

whether these repeated, undistinguishable instances of digital penetration had stopped (or

continued) into November of 2016, it is clear that Victim provided details about a single, specific

incident in November 2016 when Gibbons touched her in her bedroom. On that occasion,

Victim “was texting her friends and he came in [her] room and started doing what he normally

did.” He touched the “inside” of Victim’s vagina and touched her breasts.11 No other details

were provided about any other particular incident that may have occurred in November of 2016,

and there is nothing in Victim’s testimony that distinguishes where, in her bedroom, the

specifically-described incident, or other possible incidents, occurred.

         If the incident where Victim was texting her friends shortly before she was abused was

the only incident of statutory sodomy supported by the evidence in November of 2016, there

would be no issue at all respecting multiple acts of juror unanimity (regarding Count II,

Instruction No. 7). However, in the absence of testimony clearly indicating that the one

specifically described incident was the only incident in November of 2016, the jurors might have

inferred that there were multiple distinct acts of statutory sodomy (defendant’s hand/fingers

inserted in Victim’s vagina) in that period. That being the case, we must examine whether

Instruction No. 7 adequately assured juror unanimity regarding the one count of statutory



11
  That same month, Victim went to Oklahoma. She testified that while there, Gibbons touched her vagina and
breasts. That conduct did not occur in Jackson County; thus, the verdict director did not need to further differentiate
that conduct from the charged conduct.

                                                          21
sodomy that was alleged to have occurred in November 2016. We first note that the one incident

of statutory sodomy specifically described by Victim (shortly after texting her friends) was

consistent with the multiple indistinguishable acts of statutory sodomy (described by Victim as

beginning when she was aged 11 or 12) – insertion of Gibbons’s hand (fingers) in her vagina, in

her bed, in her bedroom.

       Instruction No. 7 sufficiently ensured juror unanimity in finding Gibbons guilty under

Count II (statutory sodomy in November 2016). The instruction required the jury to determine

that “on or between November 1, 2016 and November 30, 2016, in the County of Jackson, State

of Missouri, the defendant knowingly penetrated [Victim’s] genitals with the defendant’s hand at

[Victim’s] home.” The evidence disclosed only one distinguishable instance of penetration of

Victim’s genitals in November 2016 in Jackson County. Victim did not describe any other

differentiated act of digital penetration of her vagina in November 2016, in Jackson County,

Missouri. As in Adams, supra, the one distinguishable event among identical (but

indistinguishable) incidents, “did not implicate [Gibbons’s] right to a unanimous verdict because

the evidence did not describe multiple, distinct acts, any one of which could have supported a

finding of guilt.” Adams, 571 S.W.3d at 150.

       Gibbons asserts that the instruction should have further clarified that the penetration

occurred “in [Victim’s] bedroom at [Victim’s address] while [Victim] was on top of her

bunkbed.” However, the addition of “[Victim’s] bedroom” would not have added a

differentiating fact, because Victim did not testify that Gibbons penetrated her vagina in

November 2016 in any other room. Additionally, there was no evidence that Victim was “on the

top of her bunkbed” when she was digitally penetrated by Gibbons. In fact, Victim was clear

that, by November of 2016, she was sleeping on the bottom bunk. Because there was only

                                                22
evidence of one distinct incident of Gibbons’s penetrating Victim’s vagina in November 2016,

and because there was no evidence that the one differentiated incident (or that the other possible

undifferentiated incidents) occurred “on the top of [Victim’s] bunkbed,” the trial court did not err

in giving Instruction No. 7 and in refusing Instruction B.

       Point two is denied.

                     Failure to Give Curative Instruction During Voir Dire

       In his third point on appeal, Gibbons contends that the trial court erred in failing to give a

curative limiting instruction during jury selection when the prosecutor stated that the defense

would possibly call witnesses. He asserts that the comment improperly shifted the burden of

proof to him.

       The trial court generally has wide discretion in the conduct of voir dire, and is vested

with discretion to judge the appropriateness of specific questions. State v. Oates, 12 S.W.3d

307, 310 (Mo. banc 2000). The appellate court reviews the trial court’s refusal to give a curative

instruction for an abuse of discretion. State v. Byers, 551 S.W.3d 661, 667 (Mo. App. E.D.

2018). The trial court abuses its discretion when its ruling is clearly against the logic of the

circumstances and is so arbitrary and unreasonable as to shock the sense of justice and indicate a

lack of careful consideration. Id. at 667-68.

       During voir dire, the prosecutor stated, “Part of your job as a jury will be to determine the

credibility of the witnesses that are called in this case, either by the State or possibly by the

defense.” (emphasis added). At the bench, defense counsel objected, stating that the defense had

no obligation to present any evidence and that the statement was “a direct comment on the

defendant.” Defense counsel asked the trial court to instruct the jury that “the defense has no

obligation to adduce any evidence.” The trial court agreed that the defense was not obligated to

                                                  23
present any evidence, sustained the objection, but declined to “emphasize it by giving an

instruction at this time.” It directed the prosecutor not to intimate that the defense “might or

should call witnesses.”

         The trial court did not abuse its discretion in failing to give a curative instruction. “Due

process commands that no man shall lose his liberty unless the Government has borne the burden

of…convincing the factfinder of his guilt.” In re Winship, 397 U.S. 358, 364 (1970) (internal

quotes and citation omitted). To that end, the jury is instructed on the presumption of innocence

and the State’s burden of proof:

         The defendant is presumed to be innocent, unless and until, during your
         deliberations upon your verdict, you find him guilty. This presumption of
         innocence places upon the state the burden of proving beyond a reasonable doubt
         that the defendant is guilty.

MAI-CR 4th 402.04.

         Here, the prosecutor’s statement that the defense might “possibly” call witnesses did not

impermissibly shift the burden to proof. The prosecutor did not state or suggest that the defense

was obligated to call witnesses, that the defense should call witnesses, or that the defense had to

prove or disprove any particular fact. Rather, the prosecutor merely indicated that the defense

might possibly call witnesses when discussing the jury’s duty to determine the credibility of

witnesses. Gibbons does not cite any authority suggesting that such a comment during voir dire

impermissibly shifts the burden of proof.12



12
  Indeed, in related cases, Missouri courts have held that similar comments in voir dire did not warrant a mistrial on
the grounds that the prosecutor commented on the defendant’s right not to testify. See State v. Wold, 882 S.W.2d
200, 204-05 (Mo. App. E.D. 1994) (“The defense in this case may or may not call any witnesses—.”); State v.
Shanz, 716 S.W.2d 472, 476 (Mo. App. S.D. 1986) (“defendant may or may not present evidence”); State v. Bufalo,
562 S.W.2d 114, 117-18 (Mo. App. 1977) (prosecutor informed the jury that it was to listen to the evidence
presented by “Mr. Kreisman (the defense attorney) and myself….”).


                                                         24
       Furthermore, to the extent that the prosecutor’s comment could have been viewed as an

indirect suggestion that the defense had the burden of proof, the trial court did not abuse its

discretion in deciding not to highlight the comment with a curative instruction. “The trial court

is in the best position to determine any prejudicial effect on the jury.” State v. Russell, 533

S.W.3d 807, 815 (Mo. App. E.D. 2017). Sometime, a curative instruction will serve only to

amplify an otherwise isolated comment. Id. Here, trial court specifically stated that it did not

want to emphasize the statement by giving an instruction. Because the prosecutor did not

directly state that the defense had to call witnesses or prove any facts, the court’s direction to the

prosecutor not to intimate that the defense “might or should call witnesses” was sufficient.

       Finally, the prospective jurors were repeatedly informed during voir dire that the State

bore the burden of proof. Defense counsel also informed the jury that if Gibbons elected not to

testify, it might be instructed that it could not “use his election not to testify as any evidence

whatsoever against him.” The trial court instructed the jury in accordance with MAI-CR 4th

402.04 discussed above. It also instructed the jury in accordance with MAI-CR 4th 408.14,

which provided, “Under the law, a defendant has the right not to testify. No presumption of guilt

may be raised and no inference of any kind may be drawn from the fact that the defendant did

not testify.” Thus, any error in failing to give a curative instruction was cured during voir dire

and by the court’s instructions to the jury. The trial court did not abuse its discretion in failing to

give a curative instruction during voir dire.

       Point three is denied.

                            Failure to Strike Venireperson for Cause

       In his fourth point on appeal, Gibbons contends that the trial court erred in failing to

strike for cause Venireperson 21. He claims that the venireperson was not a fair and impartial

                                                  25
juror because he indicated that his wife and mother-in-law were both victims of sexual assault,

that adults tend to downplay children’s statements concerning sexual abuse, that lawyers put

words into mouths of minors involved in court proceedings, and that it would be difficult for him

to be fair and impartial. He asserts that the trial court’s failure to strike for cause the

venireperson left an incompetent venireperson on the panel forcing him to use one of his

peremptory strikes to remove Venireperson 21.

        Section 494.480.4, RSMo 2016, provides in pertinent part:

        The qualifications of a juror on the panel from which peremptory challenges by
        the defense are made shall not constitute a ground for the granting of a motion for
        new trial or the reversal of a conviction or sentence unless such juror served upon
        the jury at the defendant’s trial and participated in the verdict rendered against the
        defendant.

“Missouri law is clear that a conviction cannot be challenged based on the trial court’s failure to

strike for cause a prospective juror if that prospective juror was removed by a peremptory

challenge.” State v. Gill, 167 S.W.3d 184, 194 (Mo. banc 2005). See also State v. Jamison, 365

S.W.3d 623, 627 (Mo. App. E.D. 2012). “There is no constitutional violation when the jury

actually seated is composed of qualified and impartial jurors.” Jamison, 365 S.W.3d at 627

(citing Gill, 167 S.W.3d at 194). Because Venireperson 21 did not actually sit on Gibbons’s jury

panel or participate in the verdict, Gibbons cannot challenge the trial court’s failure to strike for

cause the venireperson.

        Point four is denied.

                                  Admission of Expert Testimony

        In point five, Gibbons contends that the trial court erred in allowing Brandy Williams, the

forensic interviewer, to provide expert testimony regarding delayed disclosures of sexually

abused children. He asserts that her expert testimony was not relevant; the topic of delayed

                                                   26
disclosure did not require expert testimony; the testimony did not satisfy the standards of section

490.065.2, RSMo Cum. Supp. 2020, governing the admissibility of expert testimony in criminal

cases, because it was not based on sufficient facts or data and was not the product of reliable

principles or data; and the methods and principles could not be applied to the facts of the case

without usurping the authority of the jury.

       “A trial court has broad discretion to admit or exclude evidence at trial.” State v. Zink,

181 S.W.3d 66, 72 (Mo. banc 2005) (internal quotes and citation omitted). Appellate review of

the trial court’s ruling on the admission of evidence is for abuse of discretion. Id. at 72-73. On

direct appeal, review is “for prejudice, not mere error.” Id. (internal quotes and citation omitted).

“Trial court error in the admission of evidence is prejudicial if the error so influenced the jury

that, when considered with and balanced against all of the evidence properly admitted, there is a

reasonable probability that the jury would have reached a different conclusion without the error.”

State v. Suttles, 581 S.W.3d 137, 145 (Mo. App. E.D. 2019) (internal quotes and citation

omitted).

       Williams testified, in relevant part, that disclosure is “a process not an event. So

oftentimes that means that children may disclose in different ways and in different pieces.” She

explained that a child might deny abuse or “minimiz[e] something…say[ing] something like, it

only happened one time.” She stated that children “often then become more active in their

disclosure” after an initial disclosure. She said that children will also recant, which can be

followed by reaffirmation of the original disclosure.

       Williams testified that, in her experience as a forensic interviewer, “most children are not

disclosing right away.” She indicated that most times, “[t]hese are things that happened when

they were younger and they told later, or someone found out something later and then asked

                                                 27
them about it.” Williams testified that delayed disclosure can potentially affect a child’s ability

to recall details. She stated that she sometimes learns during an interview that “at some point the

child made a disclosure of abuse, [and] nothing came [of] that disclosure.”

       Gibbons first asserts that Williams’s testimony about delayed disclosure “was not

relevant as this case did not involve a delayed disclosure.” He argues that Victim “made a

contemporaneous disclosure to her mother, her brother, and several friends while the alleged

abuse was occurring.” However, the limited disclosures that Victim made to Mother, her

brother, and her friends did not render Williams’s testimony irrelevant.

       The evidence showed that, after the incident when Mother walked into Victim’s bedroom

and saw Gibbons standing by the bed (which occurred sometime when Victim was nine, ten or

eleven years old), when questioned by her Mother the next day, Victim told Mother that Gibbons

had touched her breasts. Victim later reported the same incident to her brother. Much later,

Victim disclosed something to two of her friends “sometime” in 2017—shortly before she

disclosed the abuse to law enforcement on May 14, 2017 (then age 13).

       On this record, Williams’s testimony about the process of disclosure and delayed

disclosure was highly relevant on the issue of why Victim might not have immediately disclosed

the sexual abuse, which began when she was nine years old. Her testimony was also relevant as

to why Victim might make a limited disclosure to her mother and brother (while withholding

other information) and why Victim might then delay any further (and more detailed) disclosures

until 2017. This case involved delayed disclosure, limited disclosure, and eventual disclosure of

more information over time. Missouri court “have repeatedly held that delayed-disclosures

evidence is relevant in cases involving child-victims of sexual abuse.” Suttles, 581 S.W.3d at

149.

                                                 28
       Gibbons next asserts that Williams’s testimony “should have been excluded as the jurors’

own knowledge and experience made them capable of understanding various reasons for delayed

disclosures without expert testimony.” He argues that expert testimony should not be admitted

unless it is clear that, for want of experience or knowledge of the subject, the jurors are not

capable of drawing correct conclusions from the facts proved.

       Discussing the 2017 enactment of subsection 2 of section 490.065, the Missouri Supreme

Court recently explained, “Nothing in this statute requires that jurors must be wholly ignorant of

the topic on which the expert would testify or utterly incapable of drawing a proper conclusion

from the facts in evidence without it.” State v. Carpenter, 605 S.W.3d 355, 360 (Mo. banc

2020). “Instead, the threshold test is merely whether the expert’s testimony (which may or may

not include opinions) will ‘help’ the jury understand the evidence or decide the contested issues.”

Id. Generalized testimony about “behaviors commonly found in child-victims of sexual abuse”

is relevant and admissible because it “assists the jury in understanding the behavior of sexually

abused children, a subject beyond the range of knowledge of the ordinary juror.” Suttles, 581

S.W.3d at 149 (internal quotes and citation omitted). “Missouri courts have long recognized that

testimony explaining delayed disclosures, even if not given that precise phrase, assists the jury in

understanding the behavior of sexually abused children.” Id. at 151 (internal quotes and citation

omitted).

       Gibbons next argues that Williams’s testimony did not satisfy the requirements of section

490.065.2. He claims that her testimony was “not based on sufficient facts or data,” in that she

testified that “she has not reviewed or been a part of studies or research regarding delayed

disclosures.” He asserts that she was “not aware of any articles or empirical studies conducted

by Tom Lyons, a respected expert in the field of forensic interviews.” He also asserts that

                                                 29
Williams “did not know if her training in the reasons for delayed disclosures was subject to any

peer review” and that she did not “state her work and techniques as a forensic interviewer was

subject to peer review.”

       At a pre-trial 491 hearing, Williams testified about her education, training, and

experience. She testified that she had a bachelor’s degree in psychology and a master’s degree in

social work and was licensed in Missouri and Kansas. She had been a forensic interviewer at the

Child Protection Center for eight years and, before that, she had worked as a forensic interviewer

in Florida. She had received “on-the-job training, as well as training in interview protocols we

utilize, peer reviews that we would do and any other national training that budgeting allowed

for.” Specifically, she was trained on the “Courthouse Forensic Interview,” the “Minnesota,”

and the “ChildFirst” interview protocols. She stated that she had conducted “[a] little over 1900”

forensic interviews.

       Williams testified that the ChildFirst protocol is “a research based interview protocol.”

She said that she believed the research was based on peer reviewed studies. She also stated that

she was aware of some peer reviewed studies for her training, specifically “any type of

documentation from Tom Lyon who is out of California…[and] does a lot of research based on

forensic interviewing in general.” She testified that at the Child Protection Center the

interviewers would conduct in-house peer reviews of interviews.

       Williams testified that she had gained experience about disclosures by child witnesses

“[t]hrough training and…[her] experiences as a forensic interviewer.” She believed that her

training on “reasons for disclosures” had been subjected to peer review, but she did not “know

for sure.” She did not know if Tom Lyons had written any articles regarding disclosure or if any

articles had been subject to empirical testing. She did not know if there were any “general

                                                30
reliable studies that support opinions about reasons a witness may or may not disclose child

abuse in terms of timing.”

       Williams testified that she had received ongoing delayed disclosure training when she

trained on the ChildFirst protocol and other protocols. She testified that based on her

“experience of actually interviewing children,” children often delayed their disclosures. She

provided various reasons that might cause children to delay disclosure, and said that she had

found those reasons to be true across interviews that she had actually performed.

       Finally, Williams testified that she had not “reviewed or been a part of any studies or

research regarding late disclosures.” She could not “express an opinion as to why” Victim did

not disclose the sexual abuse until May 2017 after the last act in November 2016, and that such

opinion was “not subject to any peer review study.”

       Under section 490.065.2(1), “[a] witness who is qualified as an expert by knowledge,

skill, experience, training, or education may testify in the form of an opinion or otherwise if:

       (a) The expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;

       (b) The testimony is based on sufficient facts or data;

       (c) The testimony is the product of reliable principles and methods; and

       (d) The expert has reliably applied the principles and methods to the facts of the
       case[.]

§ 490.065.2(1).

       In this case, Williams did not offer an “opinion” about Victim’s delayed disclosure, but

testified “otherwise” about the process of disclosure and delayed disclosure as part of that

process. The trial court did not abuse its discretion in permitting this testimony.



                                                 31
       Williams had the education, training, and experience of a forensic interviewer with more

than eight years of practice. The plain language of section 490.065.2(1) contemplates that an

expert may be qualified based solely on her training or experience. State v. Loper, 609 S.W.3d

725, 736 (Mo. banc 2020). Williams’s “breadth and depth of experience qualified her to testify

as an expert” about the process of disclosure, including delayed disclosure. Id. She had

“specialized knowledge” that would help the jury to “to understand the evidence or to determine

a fact in issue.” § 490.065.2(1)(a).

       Williams’s testimony was also based on “sufficient facts or data” that she gleaned from

her education, training on child-interview protocols, and personal experience in conducting more

than 1900 forensic interviews. § 490.065.2(1)(b). “No one denies that an expert might draw a

conclusion from a set of observations based on extensive and specialized experience.” Suttles,

581 S.W.3d at 150 (internal quotes and citations omitted). “As long as an expert’s testimony

rests upon good grounds, based on what is known it should be tested by the adversary process

with competing expert testimony and cross-examination, rather than excluded by the court at the

outset.” Id. (internal quotes and citations omitted). Here, Williams testified that delayed

disclosure was part of the ChildFirst protocol training that she had received, and that she had

found the various reasons for delayed disclosure to be true across interviews that she had actually

performed.

       Williams’s testimony was also the “product of reliable principles and methods.” §

490.065.2(1)(c). She testified that she had been trained over time on various interview protocols.

She explained that the ChildFirst protocol was “research based” and that she believed it was peer

reviewed. She used the ChildFirst protocol at the Child Protection Center and followed the

protocol while interviewing Victim. In Suttles, the Eastern District noted that “delayed

                                                32
disclosures by child-victims of sexual abuse [has] long-standing support in scientific literature

and among experts.” Suttles, 581 S.W.3d at 150 (citing State v. J.L.G., 190 A.3d 442, 464 (N.J.

2018)). “Although the delayed-disclosures theory is not easily subject to peer review and/or

publication under the Daubert factors, scientists generally accept the theory to explain a common

behavior seen in child-victims of sexual abuse.” Id. at 151. “As a theory, delayed disclosure

testimony rests upon good grounds, based on what is known.” Id. (internal quotes and citation

omitted). 13

         Finally, Williams “reliably applied the principles and methods to the facts of the case.” §

490.065.2(1)(d). She testified that she followed her training in interviewing Victim, and she

offered only generalized testimony about the process of disclosure and delayed disclosure.

Williams’s testimony satisfied the requirements of section 490.065.2.

         Gibbons finally asserts that Williams’s particularized testimony on delayed disclosure

usurped the authority of the jury. Gibbons seems to acknowledge that Williams gave

“generalized” testimony, but asserts, “Given her work in this particular case, [her] testimony

could only be viewed by the jury as particularized.”

         In child sexual abuse cases, two types of testimony are typically at the forefront of a

challenge against an expert witness—generalized and particular. Suttles, 581 S.W.3d at 148.

“General testimony describes behaviors and characteristics commonly found in victims.

Particularized testimony concerns a specific victim’s credibility as to the abuse.” Id. (internal




13
  See also State v. Marshall, 596 S.W.3d 156 (Mo. App. W.D. 2020), where this court held that, when the expert
does not offer particularized testimony or a specific opinion about the child sex-abuse victim but only generalized
testimony based on specialized knowledge, a different analysis regarding reliability is appropriate. Id. at 161. Thus,
certain Daubert factors (such as “the testing or replicability of [the expert’s] analysis, the error rate of that analysis,
or the standards and controls governing the application of that analysis”) are not relevant. Id.

                                                            33
quotes and citations omitted). “Missouri courts have long recognized that generalized testimony

about the behaviors of children alleging sexual abuse is specialized knowledge and it is helpful

to juries.” Id. (internal quotes and citation omitted).

         Here, Williams offered generalized testimony in testifying about the process of

disclosure. She did not offer an opinion about Victim’s delay, and she did not opine on Victim’s

credibility. To the contrary, Williams expressly acknowledged that she was “not able to express

an opinion as to why [the sexual abuse in November 2016] was not disclosed until May 2017.”

The mere fact that Williams interviewed Victim did not transform her generalized testimony in

to particularized testimony. The trial court did not abuse its discretion in allowing Williams to

provide expert testimony regarding delayed disclosures of sexually abused children.

         Point five is denied.

                            Admission of Victim’s Out-of-Court Statements

         In his sixth point on appeal, Gibbons contends that the trial court erred in admitting

Victim’s out-of-court statements to Eli Postlethwait, Tammy Kemp, Dana Plas, and Brandy

Williams.14 He argues that Victim’s statements did not provide sufficient indicia of reliability

due to her state of mind during her first statements, the training and qualifications of some the

individuals to whom Victim made statements, Victim’s distrust of the Children’s Division, the

taint that occurred prior to Victim’s forensic interview, and the improper interview techniques

used during the forensic interview.




14
  In the argument section of his brief, Gibbons claims that Victim’s statements to Mother did not bear sufficient
indicia of reliability. Gibbons, however, did not challenge those statements in his point relied on. “Claims of error
that first appear in the argument portion of a brief but are not included in the point relied on are not preserved for
review.” Bolden v. State, 423 S.W.3d 803, 815 n.12 (Mo. App. E.D. 2013) (internal quotes and citation omitted).

                                                          34
       Appellate review of the trial court’s decision to admit testimony under section 491.075 is

limited to whether the trial court abused its discretion. State v. McClure, 482 S.W.3d 504, 506

(Mo. App. W.D. 2016).

       Section 491.075 governs the admissibility of out-of-court statements of child witnesses.

State v. Hawkins, 604 S.W.3d 785, 790 (Mo. App. W.D. 2020). It provides, in pertinent part,

that a child’s otherwise inadmissible, out-of-court statement relating to an offense under Chapter

566 is admissible to prove the truth of the matter asserted if: “(1) The court finds, in a hearing

conducted outside the presence of the jury that the time, content and circumstances of the

statement provide sufficient indicia of reliability; and (2)(a) The child…testifies at the

proceedings[.]” § 491.075.1, RSMo 2016. In order to determine whether a statement bears

sufficient indicia of reliability, the totality of the circumstances must be examined. State v.

Johnstone, 486 S.W.3d 424, 430 (Mo. App. W.D. 2016). In evaluating the totality of the

circumstances, the following non-exclusive factors are considered: “(1) spontaneity and

consistent repetition; (2) the mental state of the declarant; (3) the lack of motive to fabricate; and

(4) knowledge of subject matter unexpected of a child of similar age.” Id. (internal quotes and

citations omitted). “The lapse of time between when the acts occurred and when the victim

reported them is also a factor to consider.” State v. Wadlow, 370 S.W.3d 315, 320 (Mo. App.

S.D. 2012) (internal quotes and citation omitted). The technique employed by the interviewer

may also be considered. Id. “The trial court decides whether or not to admit the victim’s out-of-

court statements based on the information provided at the [491] hearing.” Id. (internal quotes

and citation omitted).

       Deputy Postlethwait testified at the 491 hearing that he went to Victim’s house on May

14, 2017, in response to a report of a suicidal person. He stated that Victim was “visibly upset”

                                                  35
and that she was not comfortable talking in front of her parents. He talked to Victim in the front

yard, and she referred to a “situation” and kept saying that she “didn’t want ‘it’ to happen” and

she “didn’t want ‘it’ to happen to her younger sister.” She said that the last time “it” had

occurred was in November 2016 and that a male person in the residence had done “it.”

       The deputy testified that he asked Victim limited questions “to get a picture what [he]

was dealing with.” He said that he “was not asking interrogative type questions” because Victim

“was a young girl who may not feel comfortable talking to a grown adult male about something

sensitive.” He took “a more compassionate approach versus an interrogative approach” and

“engaged her in conversation” without “actively…trying to tear [her] down to get whatever she

had.” He said that his “goal there was to get her a proper level of care” and not subject her “to

more interviews of the same thing.”

       The trial court did not err in finding that Victim’s statements to Deputy Postlethwait bore

sufficient indicia of reliability. The evidence supported an inference that Victim spontaneously

reported, without coercion or suggestion, that a male in the house had done “it” to her. No

evidence was presented that the deputy was aware of any allegations of sexual abuse when he

questioned Victim, and it was Victim who stated that she was not comfortable talking in front of

her parents. Deputy Postlethwait did not use interrogation tactics, but only briefly questioned

Victim, without trying to elicit details, to get her proper care and treatment. Victim’s use of the

vague term “it” to refer to sexual activity and her reluctance to provide details was consistent

with a spontaneous disclosure by a child who was not comfortable discussing sexual matters with

an adult stranger. Her troubled state of mind and suicidal ideations tended to show that she had

suffered traumatic experiences. Additionally, there was no evidence that Victim had a motive to

fabricate her allegation, and her statement that the last time “it” happened was in November 2016

                                                 36
was consistent with subsequent disclosures. Considering the content and circumstances of

Victim’s statement to the deputy, the trial court did not abuse its discretion in determining that

Victim’s statements to Deputy Postlethwait bore a sufficient indicia of reliability.

       Tammy Kemp testified at the 491 hearing that she was a medical social worker at

Children’s Mercy Hospital. She testified about her education and licenses, and that she had

received specialized training on how to interview children. She explained that, at the hospital,

they tried to minimize interviews of children and that the purpose of an interview was to obtain

information “to guide the medical exam or tell us what kind of reporting we need to do.” She

said that she was trained on leading versus nonleading questions, and that she tried to ask

nonleading questions.

       Kemp testified that Victim told her that “her father was touching her in places that she

didn’t want to be touched.” Victim said that the last incident of touching had occurred in

November 2016. Victim told her that it had happened “at least ten times since she was 11 years

old.” Victim said that her mother “was aware of five instances,” and that she had told her older

brother. Kemp testified that Victim told her that she asked her dad to stop, told him no, and

asked him to leave.

       The trial court did not err in finding that Victim’s statements to Kemp bore sufficient

indicia of reliability. The evidence supported an inference that Victim spontaneously reported

that her father had touched her “in places that she didn’t want to be touched.” Kemp was trained

in interviewing children and leading versus nonleading questions. There was no evidence that

she led Victim to make the general disclosure, and she did not press Victim for details. Finally,

Victim’s disclosure about the last incident occurring in November 2016 was consistent with what

she told Deputy Postlethwaite immediately prior to going to the hospital. The trial court did not

                                                 37
abuse its discretion in concluding that the content and circumstances of Victim’s statement to

Kemp provided sufficient indicia of reliability.

        Dana Plas testified at the 491 hearing that she was employed by the Jackson County

Children’s Division. She testified about her education, and she stated that she received

“[e]xtensive training on interviewing techniques and building rapport with children,” and had

conducted numerous interviews of children.

        Dana Plas testified that, when she met with Victim on May 27, 2017, Victim was “very

standoffish” and “didn’t want to speak with [her].” Victim believed that the Children’s Division

had lied about the investigation in the case in which she was removed from her biological family.

Plas testified that she explained to Victim that she was there just to make sure Victim was okay

and safe. Victim said that “she felt safe in the home with her mother, as long as Michael

Gibbons was not there.” She said that Gibbons had “touched her in places that made her feel

uncomfortable.” Plas testified that she did not elicit “a lot of details” because she was there to

conduct a “cursory interview.”

        The trial court did not err in finding that Victim’s statements to Plas bore sufficient

indicia of reliability. The evidence supported an inference that Victim spontaneously reported

that her father had “touched her in places that made her feel uncomfortable.” Plas was trained in

interviewing children, and there was no evidence that she led Victim to make the general

disclosure of touching. To the contrary, Plas conducted only a cursory interview and did not

pressure Victim for details. Victim’s disclosure was also consistent with the general disclosure

she made at the hospital about two weeks earlier. The trial court did not abuse its discretion in

determining that content and circumstances of Victim’s statement to Plas provided sufficient

indicia of reliability for their admission at trial.

                                                       38
         Brandy Williams testified at the 491 hearing that she had extensive education, training,

and experience in conducting forensic interviews. She stated that she had conducted more than

1,900 forensic interviews and that she had been using the ChildFirst protocol since 2014. She

explained that the protocol allows interviewers to use open-ended questions “to get a narrative

from the child.” She said that “[t]he open-ended questions then often lead to more direct

questions trying to get overall information and details about what else is occurring.”

         The video recording of the forensic interview of Victim was admitted into evidence, and

Williams testified about the interview. She said that Victim’s leg was shaking during the

interview and that Victim “cried a little bit throughout the interview.” Williams outlined various

disclosures that Victim had made, and said that Victim had referred to her “private parts” and

had pointed “to a general area of her chest and then also to her vagina.”

         The trial court did not abuse its discretion in finding that Victim’s statements to Williams

bore sufficient indicia of reliability. The evidence supported an inference that Victim

spontaneously reported the additional details about the sexual activity. Williams was trained in

interview protocols, including the use of non-leading questions, which were sometimes followed

by more direct questions to clarify the child’s disclosures. There was no evidence that Williams

improperly led Victim to make new disclosures. Gibbons argues that “‘forced choice’ or leading

questions occurred multiple times” during the forensic interview.15 He does not, however,

identify any particular questions or instances. Furthermore, as noted in footnote 4 above,

Gibbons failed to include the exhibit containing the forensic interview in this record on appeal.



15
  Williams testified at trial that a “forced choice or funneling” question presents the child with options, including an
“opt out” option that permits the child to give a response that is not included among the other definite options. She
further testified that forced choice or funneling questions are not considered leading questions.

                                                          39
Its contents are, therefore, taken as favorable to the trial court’s ruling and unfavorable to

Gibbons. Johnson, 372 S.W.3d at 553 n.1.

        Additionally, Victim’s more detailed disclosures about the various incidents were

consistent with her earlier, general disclosures that Gibbons touched her in a manner she did not

want and that made her uncomfortable. Victim also consistently disclosed that the last incident

had occurred in November 2016. To the extent that Victim did not consistently state the number

of times that Gibbons touched her, “inconsistencies or contradictions in statements by young

children relating to sexual experience do not, by themselves, deprive the statements of all

probative force.” State v. Sprinkle, 122 S.W.3d 652, 663 (Mo. App. W.D. 2003). “[I]n cases

involving such young victims and sensitive and embarrassing subject matters, it is common for

the testimony of a victim of tender years to contain some variations, contradictions or lapses in

memory.” Id. (internal quotes and citation).

        Finally, there was no evidence that Victim had a motive to fabricate. Her demeanor

showed that she had, in fact, been traumatized. The trial court did not err in determining that the

content and circumstances of Victim’s statement to Williams provided sufficient indicia of

reliability.

        The trial court did not abuse its discretion in admitting Victim’s out-of-court statements

to Eli Postlethwaite, Tammy Kemp, Dana Plas, and Brandy Williams. Even if the statements

were erroneously admitted, which we do not find, Gibbons was not prejudiced. “If hearsay

testimony is erroneously admitted, the admission does not require reversal unless the defendant

was prejudiced as a result.” State v. Tindle, 395 S.W.3d 56, 63 (Mo. App. S.D. 2013). “A

defendant is not prejudiced by hearsay testimony that is merely cumulative of evidence already

before the trial court, especially if that evidence was presented by another witness who was

                                                  40
subject to cross-examination.” Id. (internal quotes and citation omitted). “Indeed, prejudice will

not be found from the admission of hearsay testimony where the declarant was also a witness at

trial, testified on the same matter, and was subject to cross-examination because the primary

defects in hearsay testimony are alleviated.” Id. (internal quotes and citation omitted). Here,

because Victim was a witness at trial, testified on the same matters, and was subject to cross-

examination about her various statements, Gibbons was not prejudiced. Id.; McClure, 482

S.W.3d at 507-08.

       Point six is denied.

                                      Improper Bolstering

       In his seventh point on appeal, Gibbons contends that the trial court erred in overruling

his objections to the prosecutor’s questioning Victim about prior statements that she gave and her

motive for testifying. He argues that the line of questioning allowed the prosecutor to

improperly bolster Victim’s testimony and to imply that she was a trustworthy and credible

witness before she had been impeached.

       During direct examination of Victim, the prosecutor elicited that Victim had made only

limited disclosures to her mother and brother and two friends before she disclosed the sexual

abuse to a law enforcement officer. Victim testified that she had not been comfortable telling

anyone else before those limited disclosures. The prosecutor then asked, “How many people do

you think that you had to talk to about being abused by Mr. Gibbons [since the disclosure to the

law enforcement]?” Defense counsel objected to the prosecutor’s question, arguing that the

prosecutor was attempting to bolster Victim’s credibility. The prosecutor responded that

Victim’s answer would explain her demeanor on the stand and “some of the inconsistent

statements because of the amount of statements that she had to give.” The trial court overruled

                                                41
the objection. Victim then testified that she had been required to give statements to the

prosecutor, defense counsel, the forensic interviewer, her mother, someone from the hospital,

and someone from Children’s Division.

       The prosecutor then asked how it made Victim feel to have to talk to so many people

about the sexual abuse, and Victim said that she felt “ashamed like it’s my fault.” The

prosecutor asked, “The things that you’re telling us today why are you telling them to us?” Over

a bolstering objection, Victim testified, “Because I don’t want it to happen to another little girl.”

She also testified that she had no reason “to make these things up against” Gibbons and that she

would not “make these things up against” him.

       The trial court has broad discretion in determining the admissibility of evidence, and its

ruling will not be disturbed on appeal absent a clear abuse of that discretion. State v. Edwards,

537 S.W.3d 848, 852 (Mo. App. E.D. 2017). “Improper bolstering occurs when the out of court

statement of a witness is offered solely to be duplicative or corroborative of trial testimony.”

State v. McFadden, 391 S.W.3d 408, 430 (Mo. banc 2013) (internal quotes and citations

omitted). “If a prior consistent statement is relevant for purposes other than corroboration and

duplication of trial testimony, it is not improper bolstering.” Edwards, 537 S.W.3d at 854.

       Moreover, “[w]here an attorney recognizes a possible basis for impeachment of his

witness, he is entitled to have that witness explain or state the facts regarding that basis, instead

of having to stand by until the impeachment material is dramatically revealed by his adversary.”

State v. Vik, 766 S.W.2d 641, 644 (Mo. App. S.D. 1989). See also Tramble v. State, 414 S.W.3d

571, 575 (Mo. App. E.D. 2013) (“[T]he state may anticipate a possible basis for impeachment

and demonstrate it on direct examination.”) Such trial strategy is common, accepted practice in

criminal cases, e.g., defense counsel exposes on direct examination past criminal convictions of

                                                  42
his witness or a prosecutor exposes on direct examination the terms of his accomplice witness’s

plea bargain. Id.

       The prosecutor did not improperly bolster Victim’s testimony in questioning her about

prior statements that she gave and her motive for testifying. The fact that Victim made several

statements to several people was not offered solely to be duplicative or corroborative of her trial

testimony. The timing and reasons for Victim’s various statements in relation to prior

disclosures (and failures to disclose) were relevant to Victim’s credibility. Furthermore, the

prosecutor explained that it was offered to explain her demeanor at trial and some of her prior

inconsistent statements.

       In this case, defense counsel’s opening statement showed the defense’s intent to use

Victim’s failure to disclose and her various different statements to attack Victim’s credibility.

For example, counsel summarized Victim’s first disclosure to her mother and then stated, “We

ask you to pay careful attention to the accounts by [Victim] each time she describes the story.”

Counsel also intimated that Victim’s allegations were a product of unfortunate personal

circumstances related to her adoption, which caused “acting out, tantrums, having issues of

mental concern,” and “depression.” The defense sought to portray Victim as untruthful in light

of her various statements and motivated to make up allegations in light of her troubled

circumstances. The prosecutor’s anticipation of impeachment of Victim and attempt to minimize

its damaging impact on her credibility by having Victim explain it on direct examination was

proper. Id. The trial court did not abuse its discretion in permitting Victim’s testimony.

       Point seven is denied.




                                                 43
                                   Sufficiency of the Evidence

       In point eight, Gibbons contends that the evidence was insufficient to support his

convictions on Counts I, II, III, and IV for statutory sodomy in the first degree and child

molestation in the first degree. He asserts that the convictions were based solely on Victim’s

testimony, which was not credible because it was inconsistent and uncorroborated.

       Appellate review of the sufficiency of the evidence to support a criminal conviction is

limited to determining whether there is sufficient evidence from which a reasonable jury could

have found the defendant guilty beyond a reasonable doubt. State v. Porter, 439 S.W.3d 208,

211 (Mo. banc 2014). “All evidence and inferences favorable to the State are accepted as true,

and all evidence and inferences to the contrary are rejected.” Id.

       Gibbons does not make any specific argument regarding the sufficiency of the evidence

as to any count. Rather, he argues that “[n]o reasonable juror could have found [him] guilty

beyond a reasonable doubt of Counts I, II, III and IV as there is no physical evidence to support

[Victim’s] claims of sexual abuse.” He also asserts that “there were no witnesses to the alleged

abuse to support [Victim’s] allegations” and that “[Victim’s] statements of alleged abuse were

inconsistent.” Gibbons’s arguments are, however, contrary to the standard of review, which

requires the reviewing court to disregard all evidence and inferences that are contrary to the

verdict. Id. “[T]he trier of fact is generally in the best position to resolve inconsistent testimony

by the child victim of a sex crime.” Id. at 214.

       Furthermore, Gibbons acknowledges that the Missouri Supreme Court abolished the

corroboration rule and destructive contradictions doctrine in Porter, but argues that Porter was

decided incorrectly and asks this court to reinstate both. This court, however, is bound to follow



                                                   44
the last controlling decision of the Missouri Supreme Court. State v. Norman, 618 S.W.3d 570,

579 (Mo. App. W.D. 2020).

       The evidence was sufficient to support Gibbons’s convictions. Counts I and II charged

Gibbons with first-degree statutory sodomy. “A person commits the crime of statutory sodomy

in the first degree if he has deviate sexual intercourse with another person who is less than

fourteen years of age.” § 566.062.1, RSMo Supp. 2014. “Deviate sexual intercourse” is defined,

in pertinent part, as “any act involving the genitals of one person and the hand…of another

person or a sexual act involving the penetration, however slight, of the…female sex organ…by a

finger…done for the purpose of arousing or gratifying the sexual desire of any person[.]” §

566.010(1), RSMo Supp. 2014.

       Victim testified that after she was adopted when she was nine years old, Gibbons started

touching her. She said that when she was ten or eleven years old, he started touching her vagina.

The touching started over her clothing, but then progressed to under the clothes. She said that

when he touched her vagina under the clothes, he would touch her on the “inside.” She further

testified that when she was eleven or twelve years old, Gibbons “started putting his fingers inside

[her].” By this time, the touching was occurring once or twice a week. From this evidence,

reasonable jurors could have found that Gibbons put his finger inside Victim’s vagina during the

time period of July 31, 2012 (Victim’s ninth birthday), to July 30, 2015 (the day before Victim’s

twelfth birthday), in order to find him guilty of first-degree statutory sodomy in Count I.

       Victim further testified that in November 2016, Gibbons touched her in her bedroom. On

that occasion, she was texting her friends when he came into her room and “started doing what

he normally did.” She said that he touched her breasts and the inside of her vagina. From this



                                                45
evidence, reasonable jurors could have found that Gibbons put his finger inside Victim’s vagina

in November 2016, in order to find him guilty of first-degree statutory sodomy in Count II.

           Counts III and IV charged Gibbons with first-degree child molestation. “A person

commits the crime of child molestation in the first degree if he or she subjects another person

who is less than fourteen years of age to sexual contact.” § 566.067.1, RSMo Supp. 2014.

“Sexual contact” is defined, in pertinent part, as “any touching of another person with the

genitals or any touching of the genitals…of another person,…or such touching through the

clothing, for the purpose of arousing or gratifying sexual desire of any person[.]” § 566.010(3),

RSMo Supp. 2014.

           Victim testified that around July, when she was eleven years old,16 Gibbons made her

touch his penis area on the outside of his clothes. She said that Gibbons would start touching her

and then he would take her hand and put it where he wanted “in his pants area.” He would make

her “rub against it” and that his penis was hard. From this evidence, reasonable jurors could

have found that Gibbons made Victim touch his penis through his clothing during the time

period of July 1, 2015, to July 30, 2015 (the day before Victim’s twelfth birthday), in order to

find him guilty of first-degree child-molestation in Count III.

           Finally, Victim testified that, on one occasion when she was twelve years old and her

mother was out, Gibbons was in her bedroom touching her and then he made her touch his penis.

In her forensic interview, Victim stated that she was twelve years old the last time Gibbons made

her touch his “private part.”17 From this evidence, reasonable jurors could have found that


16
  Victim turned eleven on July 31, 2014. She would have been eleven years old in July 2015, until she turned
twelve on July 31, 2015.
17
     Again, Gibbons does not challenge this statement in the State’s brief regarding Victim’s statement in the forensic

                                                            46
Gibbons made Victim touch his penis through his clothing during the charged time period of July

31, 2015, (Victim’s twelfth birthday) to July 30, 2016 (the day before Victim’s thirteenth

birthday), in order to find him guilty of first-degree child molestation in Count IV.

         There was sufficient evidence from which a reasonable jury could have found Gibbons

guilty beyond a reasonable doubt on all four counts. Porter, 439 S.W.3d at 211.

         Point eight is denied.

                                               Closing Argument

         In his ninth and final point on appeal, Gibbons contends that the trial court erred in

overruling his objection to the prosecutor’s closing argument that according to the State’s expert,

Brandy Williams, Victim’s testimony was consistent and believable. He asserts that such

argument violated Missouri’s prohibition against particularized testimony in sexual abuse cases

and resulted in improper vouching and bolstering of Victim.

         “The trial court has broad discretion in controlling the scope of closing arguments.” State

v. Swalve, 598 S.W.3d 682, 689 (Mo. App. S.D. 2020) (internal quotes and citation omitted).

The State is permitted to argue the evidence and all reasonable inferences therefrom. Id. While

the State has wide latitude in closing argument, the trial court should exclude statements that

misrepresent the evidence or the law, that introduce irrelevant, prejudicial matters, or that

otherwise tend to confuse the jury. Id. at 689-90. Review of alleged error during closing

argument is for abuse of discretion. Id. at 689.




interview. As noted in footnote 4 above, Gibbons failed to include the exhibit containing the forensic interview in
this record on appeal. Its contents, including this statement by Victim during the interview, are therefore taken as
favorable to the trial court’s ruling and unfavorable to Gibbons. Johnson, 372 S.W.3d at 553 n.1.


                                                         47
       On rebuttal, the prosecutor argued, “Brandy Williams is an expert and that is her life’s

passion to do this kind of work. And that she gave you lots of different reasons why [Victim’s]

testimony is consistent and why [Victim’s] testimony is believable.” Defense counsel objected,

stating that the prosecutor had misstated the evidence. Defense counsel pointed out that

Williams has stated that her purpose was not to determine credibility or truthfulness. The

prosecutor responded that she was arguing the inferences to draw from Williams’s testimony and

that she would clarify that. The trial court overruled the objection “with that clarification.”

Argument resumed, and the prosecutor clarified her argument, “Brandy Williams gave you a list

of things about why children sometimes make inconsistent statements. So you can draw

conclusions from those things that she described to you, and conclude that [Victim’s] testimony

is, in fact, reasonable and credible.”

       Williams testified generally about the process of disclosure and delayed disclosure by

child victims of sexual abuse and how the process and delay might produce varying statements

by children. She did not offer an opinion as on Victim’s delayed disclosure and did not opine on

Victim’s credibility. The prosecutor argued that the jury should consider William’s generalized

testimony and draw inferences from that testimony about Victim’s credibility. “The State may

make reasonable inferences from the evidence and may argue the credibility of witnesses, as

long as the prosecutor bases the arguments on evidence presented at trial.” State v. Crowe, 128

S.W.3d 596, 600 (Mo. App. W.D. 2004). The prosecutor’s argument was based on the evidence

presented at trial and was proper. The trial court did not abuse its discretion in overruling

Gibbons’s objection to it.

       Point nine is denied.



                                                 48
                                       Conclusion

       The convictions are affirmed.



                                               Thomas N. Chapman, Judge

All concur




                                          49